USCA11 Case: 20-11949        Date Filed: 10/29/2020   Page: 1 of 4



                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 20-11949
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 6:19-cv-00883-CEM-GJK



HENRY L. MCCONE,

                                                                  Plaintiff-Appellant,

                                         versus

JANET C. THORPE,
individually and in her official
capacities,

                                                                 Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (October 29, 2020)

Before WILLIAM PRYOR, Chief Judge, NEWSOM and ANDERSON, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-11949         Date Filed: 10/29/2020    Page: 2 of 4



      Henry L. McCone appeals the dismissal of his complaint against the

Honorable Janet Thorpe of the Ninth Judicial Circuit of Orange County, Florida.

42 U.S.C. § 1983. McCone complained that Judge Thorpe’s conduct during a

pretrial hearing and her decisions to stay his civil action pending his appeal and

later refusal to lift the stay violated his rights of access to the courts and to due

process under the U.S. Constitution and the Florida Constitution. McCone sought a

judgment declaring the judge’s actions unconstitutional and enjoining the judge

from “engaging in such unconstitutional and unlawful acts” and compelling her “to

develop policies and procedures for preventing the recurrence of any such

unconstitutional and unlawful acts.” The district court dismissed McCone’s request

for declaratory relief based on absolute judicial immunity and his request for

injunctive relief for failure to state a claim. McCone filed a motion to alter or to

reconsider the judgment, which the district court denied. Fed. R. Civ. P. 59(e),

60(b). We affirm.

      McCone waived his right to challenge the dismissal of his request for

declaratory relief. As the district court stated in its order of dismissal, when a party

fails to object to the findings or recommendations in a magistrate judge’s report, he

“waives the right to challenge on appeal the district court’s order based on

unobjected-to factual and legal conclusions if the party was informed of the time

period for objecting and the consequences on appeal for failing to object.” 11th


                                            2
          USCA11 Case: 20-11949        Date Filed: 10/29/2020     Page: 3 of 4



Cir. R. 3-1. McCone objected to the magistrate judge’s report only on the ground

that judicial immunity did not apply to his request for prospective equitable relief.

So McCone waived any challenge he could have made to the determinations that

all Judge Thorpe’s acts about which McCone complained were judicial functions

performed in his civil case, see Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir.

2000), and that judicial immunity barred his request for retrospective equitable

relief—that is, a judgment declaring that the judge’s earlier actions violated federal

and state law, see Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326, 1336–37

(11th Cir. 1999).

      The district court correctly dismissed McCone’s request for prospective

injunctive relief. “A judge enjoys absolute immunity from suit for judicial acts

performed within the jurisdiction of h[er] court,” McCullough v. Finley, 907 F.3d

1324, 1330 (11th Cir. 2018), “regardless of whether [s]he made a mistake, acted

maliciously, or exceeded h[er] authority,” id. at 1331. Immunity applies to most

suits brought for injunctive relief for “an act or omission taken in [a judicial]

officer’s judicial capacity.” 42 U.S.C. § 1983. Section 1983 states that “injunctive

relief shall not be granted unless a declaratory decree was violated or declaratory

relief was unavailable.” Id. McCone alleged no facts entitling him to an injunction

because, in the words of the district court, he did not allege that “Judge Thorpe . . .

violated a declaratory degree []or . . . that declaratory relief is unavailable to him.”


                                            3
          USCA11 Case: 20-11949        Date Filed: 10/29/2020    Page: 4 of 4



Moreover, as the district court mentioned, McCone had an adequate remedy at law.

The state court had lifted the stay in his case, and he could appeal any decision or

challenge it in a petition for an extraordinary writ.

      McCone argues that the district court erred by failing to treat Judge Thorpe’s

motion to dismiss as a motion for summary judgment because she attached a copy

of the state court docket to her filing, but we disagree. A district court may take

judicial notice of public records without converting a motion to dismiss into a

motion for summary judgment. See Fed. R. Evid. 201(b); Bryant v. Avado Brands,

Inc., 187 F.3d 1271, 1278–80 (11th Cir. 1999).

      The district court also did not abuse its discretion when it denied McCone’s

post-judgment motion. McCone identified no new evidence or manifest error in the

ruling that required the district court to alter or to reconsider its judgment. See Fed.

R. Civ. P. 59(e), 60(b); Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). His

motion consisted of arguments concerning the merits of his action in the state court

and his request for injunctive relief. See Michael Linet, Inc. v. Vill. of Wellington,

408 F.3d 757, 763 (11th Cir. 2005) (explaining that a motion for reconsideration

cannot be used “to relitigate old matters, raise argument or present evidence that

could have been raised prior to the entry of judgment”).

      We AFFIRM the dismissal of McCone’s complaint.




                                           4